Cline, Judge:
These are appeals for reappraisement of merchandise known as urunday extract imported from Argentina on or about April 26, 1949.
When the case was called for trial, it was submitted on the following stipulation:
*359It is hereby stipulated and agreed by counsel for the respective parties hereto, subject to the approval of the court, that at the time of exportation of the Urunday Extract involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at $210 per metric ton, gross weight, packed.
It is further stipulated and agreed that there was no higher foreign value for such or similar merchandise herein at the time of exportation thereof.
It is further stipulated and agreed that these cases may be submitted for decision on the foregoing stipulation.
On the agreed facts I find that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved, and that such value is $210 per metric ton, gross weight, packed.
Judgment will be rendered accordingly.